Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 9/10/2021 have been fully considered but they are not persuasive.  The Applicant amends the limitations and argues the references do not disclose the amended limitations.  The Applicant argues the NZP CSI-RS is distinct from the IMR.  The Applicant’s specification does not state the IMR can’t be performed using NZP CSI-RS or not.  Further it is not clear if the Applicant is stating the IMR only uses the ZP CSI-RS for interference measurement.  Specification mentions NZP CSI-RS, ZP CSI-RS and IMR as if the IMR is different from either of the two but the IMR uses either NZP or ZP CSI-RS to make the interference measurement.								In response, see US 2014/0092760 which explains the background on IMR.  The concept of interference measurement resource (IMR) was introduced in Rel-11 to provide dedicated resource elements for the UE to be configured to measure interference. Further the IMR may consist of four resource elements from ZP CSI-RS resources, Para [0065].  This sounds like the interference measurement is conventionally performed by using ZP CSI-RS resources.  The Etemad reference discloses the NZP CSI-RS resources can be used for interference measurements in addition or instead of ZP CSI-RS resources, Para [0023].  Therefore the IMR can be either NZP or ZP CSI-RS resources.  Applicant’s specification does not appear to state if the resources for the interference measurement are NZP or ZP CSI-RS resources and therefore there is no support this limitation.        				 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN CUNNINGHAM whose telephone number is (571) 272-1765.  The examiner can normally be reached Monday through Thursday 7:30-18:00 (EST).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  
/KEVIN M CUNNINGHAM/Primary Examiner, Art Unit 2461